— Judgment unanimously affirmed. Memorandum: On appeal from a conviction for insurance fraud, defendant’s primary claim is that the court erred in admitting evidence of uncharged crimes. We disagree.. The testimony of two associates of the defendant that he participated in similar schemes to defraud was admissible to establish defendant’s motive and intent relative to the incident charged in the indictment (see, People v Allweiss, 48 NY2d 40, 47; People v Schwartzman, 24 NY2d 241, 247-248; People v Molineux, 168 NY 264). The court properly concluded that the probative value of such testimony outweighed whatever prejudice defendant might suffer (see, People v Ventimiglia, 52 NY2d 350, 359-360) and repeatedly admonished the jury of the limited purpose for admitting such evidence (see, People v Lawson, 124 AD2d 853, 854, lv denied 69 NY2d 829). We have considered the remaining claims raised by assigned counsel and defendant pro se and find that each one lacks merit. (Appeal from judgment of Monroe County Court, Wisner, J.— insurance fraud, first degree.) Present — Boomer, J. P., Green, Pine, Balio and Davis, JJ.